Citation Nr: 1135033	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  11-14 061	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for lung cancer.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel





INTRODUCTION

The Veteran had active service from January 1951 to October 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2010 and February 2011 issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  

Although the Veteran requested to be afforded with a videoconference hearing before a member of the Board on his May 2011 VA Form 9, he later indicated on his hearing response form dated in June 2011 that he no longer wanted a hearing due to his deteriorating health.  Thus, his hearing request was withdrawn.  38 C.F.R. § 20.704(e).  


FINDING OF FACT

In August 2011, information received through the Social Security Administration (SSA) was received at the Board which reflects that the Veteran died on July [redacted], 2011.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  

ORDER

The appeal is dismissed.



		
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


